            Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 1 of 10




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                      x
 CONEY ISLAND PREP; LESLIE-BERNARD                         :
 JOSEPH; HOUSING WORKS, INC.; CHARLES                      :
 KING; MARK LEVINE; and ALEXANDRA
 GREENBERG,                                                :

                                     Plaintiffs,           :          No. 2020 - ______
                         -against-                         :
 UNITED STATES DEPARTMENT OF HEALTH                        :
 AND HUMAN SERVICES; ALEX. M. AZAR II, in
                                                           :
 his official capacity as Secretary of Health and
 Human Services; DR. ROBERT KADLEC, in his                 :
 official capacity as Assistant Secretary of Health and    :
 Human Services; CENTERS FOR DISEASE
 CONTROL AND PREVENTION; DR. ROBERT R.                     :
 REDFIELD, in his official capacity as Director for        :
 the Centers for Disease Control and Prevention,
                                                           :
                                     Defendants.           :
 ------------------------------------                      X




                 DECLARATION OF DR. IRWIN REDLENER
   IN SUPPORT OF PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

       I, Dr. Irwin Redlener, under penalty of perjury, state as follows:

       1.       I am a medical doctor, specializing in pediatrics and a recognized national expert

and spokesperson on disaster preparedness and pandemics.

       2.       I am the Founding Director of the National Center for Disaster Preparedness

(“NCDP”), Director of the Pandemic Resource and Response Initiative (“PRRI”) and Senior

Research Scholar at Columbia University’s Earth Institute. I am also Co-Founder and President

Emeritus of the Children’s Health Fund, an organization dedicated to ensuring high quality

health care to America’s most disadvantaged children.



                                                   1
            Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 2 of 10




       3.       I have more than four decades of experience providing healthcare to medically

underserved children in rural and urban communities throughout the U.S., beginning as a

pediatrician in the Arkansas Delta, directing a pediatric intensive unit, and founding a child

abuse and neglect program in South Florida. We also developed multiple programs in the

aftermath of the 9/11 attacks. I have been a formal and informal adviser to presidents of the

United States and various cabinet members since 1993, when I served as special consultant to the

National Health Reform Task Force for the Clinton White House. In recent years, I have worked

with key members of the U.S. Congress on disaster preparedness and concerns around children’s

health. I served as a principal developer and President of the new Children's Hospital at

Montefiore in the Bronx, created a series of direct medical relief programs and public health

initiatives in the Gulf region ravaged by Hurricane Katrina, and worked on behalf of migrant

children at the Southwest U.S. border. I have also taught medical students in rural Honduras and

have led or assisted in international disaster relief in Central America and Africa. In addition to

medical and public health work, I have written two books—one on improving children’s

healthcare and wellbeing in America and the other on the country’s lack of preparedness for

large-scale disasters—and over 80 publications in academic journals and other periodicals.

       4.       This year, I have worked extensively in response to the Covid-19 pandemic. As

the Founding Director of the NCDP at the Earth Institute, we are dedicated to providing research,

policy and best practice guidance to enhance readiness for mega-disasters, foster community

preparedness and engagement, understand population vulnerability, and explore strategies to

improve disaster recovery. As a result, addressing the threat posed by Covid-19 has been

squarely within our mission. In response to the need for relevant resources and commentary,

NCDP launched a Covid-19 website, focused on ensuring a rapid, evidence-based response to




                                                  2
            Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 3 of 10




the Covid-19 outbreak, while also working to protect the physical and mental well-being of those

that are most vulnerable. The site is updated on a regular basis with expert commentary, tools

and resources, and virtual events.

       5.       In the wake of Covid-19, we at NCDP also established the PRRI, where I serve

as Director. The PRRI is dedicated to providing solid, reliable insights, information, and

perspectives on the evolving issues related to Covid-19. We also provide personal protective

equipment (“PPE”) and other resources to underserved health clinics and communities across the

U.S., to ensure that people in both rural and urban communities have access to adequate medical

care during the crisis. Furthermore, we provide messaging and scientific guidance regarding the

pandemic to government, media, corporations, non-profit organizations, and the public about the

on-going issues which will continue to emerge for the foreseeable future. We engage experts in

public health, disease modeling, pandemic development and control, medical research,

economics and business, sustainable development, law, communications, and other disciplines

from the greater Columbia community and beyond to help promote and derive innovative

strategies to deal with this global threat. We assist corporations, agencies, and non-governmental

organizations in creating pandemic related short or long-term strategies for business continuity,

adaptation or reimagining missions, visions, and new work-place rules. We focus on the health

and well-being of health care workers on the frontlines of caring for large numbers of Covid-19

patients—and the critical integrity of supply chains that are needed across the nation. We provide

critical guidance to the public and political leaders across America (rural and urban) and, as

requested, across the world, where resources are especially short and in communities that are

economically depressed, medically underserved, economically fragile, and highly vulnerable.




                                                 3
            Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 4 of 10




       6.       During the pandemic, I also provide on-air expert analysis for NBC and MSNBC,

where I have served as a public health analyst since March 2020. I have also written numerous

articles outlining the threat and various issues related to the novel coronavirus and have been

cited and quoted in a multitude of news outlets such as The New York Times, The Washington

Post, The Hill, The Daily Beast, CNN, National Public Radio, and many others.

       7.       In addition, I also serve as a special advisor on emergency preparedness to New

York City Mayor Bill de Blasio, whom I regularly advise on policies affected by the pandemic,

including school closings and reopening, business reopening, and other public health protocols. I

also regularly communicate with the leadership of the U.S. Departments of Health and Human

Services (“HHS”) and Homeland Security, as well as the Centers for Disease Control and

Prevention (“CDC”).

       8.       Public health, as a discipline, is concerned with community health in the

aggregate and focuses on population protection, disease prevention and health promotion. In

service of those ends, public health practitioners use methods such as biostatistics, epidemiology,

social and behavioral sciences, environmental health sciences, to direct policy and public

advocacy. Accordingly, much of our work is focused on building knowledge and then

disseminating it to produce effective public health outcomes in our communities of concern,

whether that be a vulnerable population, or a city, or a state, or the nation as a whole. This

process is directed not just at improved policy measures but also at improved public conduct,

helping people become the best agents in defense of their own health and the health of others.

Arming the public with transparent and accurate public health information inoculates it against

the public health threats it faces. This is especially true in pandemics where the threat is




                                                  4
             Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 5 of 10




invisible, and public health outcomes depend on a wide degree of public information,

coordination, and cooperation.

        9.       As an academic and physician, I require accurate and complete information as to

the Covid-19 virus and the progress of the pandemic in order to advise policymakers, health

providers, the public, and entities like schools and community health organizations that are

charged with the health of their members. Moreover, as part of these roles, I regularly compile,

analyze, and communicate key lessons and best practices to the public from relevant reports,

statistics, and policy.

        10.      Throughout the pandemic, public officials have used inconsistent methodologies

and criteria for designating cases of infection and death from Covid-19. Some of these variations

are related to inconsistent testing accuracy and supply, forcing governments and health providers

in some areas to ration tests to certain populations and leaving others unmonitored. Other

variations are related to a lack of clear guidance from the federal government—leading to

differences in the ways that localities categorize cases and deaths: for example, an untested

patient suffering or who has died from pneumonia is likely to be Covid-positive, but can be left

out of official counts by some health agencies versus others. As a result, the country has been

presented with patchwork reporting as to the progress of the pandemic, and public health

officials and experts, like myself, struggle with the consequence gaps in official information.

        11.      As Director of the PRRI, I lead projects that depend on fulsome accurate

information to design effective responses to the Covid-19 pandemic and its collateral

consequences. We provide guidance to government, non-profit organizations, private sector

companies, the media, and the public including best practices, rules and regulations; engage

experts in public health, disease modeling, pandemic development and control, medical research,




                                                 5
          Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 6 of 10




economics and business, sustainable development, law, communications, and other disciplines

from the greater Columbia community and beyond to develop innovative response strategies;

safeguard the health and well-being of frontline and essential workers; defend the integrity of

national and international supply chains; provide policy guidance to serve underserved and

vulnerable communities; as well as offer PPE, treatment and testing through clinical partner

organizations. Our work depends on access to the latest and most complete information available

with respect to national public health generally, but specifically the nation’s public health

infrastructure, the nature of the Covid-19 virus and its specific transmission through different

areas of the country, the specific vulnerabilities of different communities and persons, and the

robustness of federal, state, and local responses. Any failures to provide mandated public health

data and reporting as required puts public health organizations like ours, the stakeholders or

communities we serve, and the public who depend on our work at a severe disadvantage and robs

us of critical information upon which we all depend.

       12.     If the federal government has obligations to standardize and collect health

statistics from the state and local level, and if the government has duties to perform what we in

public health call “biosurveillance”—widely understood as comprehensive testing and tracing of

the virus’ transmission—those efforts are essential to effectively combatting the pandemic. They

provide public health officials, academics, and practitioners with the necessary near real-time

information that we need in order to tailor policy and guidance to evolving and sometimes

rapidly changing conditions. Moreover, such up-to-date data arms the public with the

information it needs to guide its own decision-making at the community, family, and individual

level and to efficiently and effectively protect itself against Covid-19 without undue cost to

livelihoods, educations, and well-being.




                                                  6
          Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 7 of 10




       13.     It is my understanding that the federal government has withheld a number of

duties to public disclosure and participation to which I am entitled: 1) recent legislation passed

on a bipartisan basis requires the development and implementation of a federal biosurveillance

network, providing for participation in and the creation of a network for “near real-time”

information during a public health emergency, deadlines for which have not been met; 2) a

number of reports and public disclosures that relate to the nation’s preparations and response to

public health emergencies, the nation’s underlying public health, health disparities along race

and ethnicity, and Covid-19 specifically; and 3) opportunities to participate in the regulatory and

rulemaking process whereby I could contribute my experience in emergency and infectious

disease management, and specifically as to the Covid-19 pandemic.

       14.     It is my understanding that as a result of legislation passed by Congress in 2019,

the federal government is obligated to take steps towards implementing a comprehensive

national biosurveillance network, and that it has failed its duties to date. As a result, I have been

denied important opportunities to participate in the development and design of the nation’s

crucial biosurveillance infrastructure and have lost important opportunities to lend my expertise

and advocacy for necessary attributes and outcomes.

       15.     Furthermore, the reports and information that the government has failed to

provide are essential to the ongoing operations of my academic and public health practices. The

reports on health disparities along race and ethnicity are of special concern given the disparities

we have seen from Covid-19. Black and Hispanic communities have been especially hard hit by

the virus, suffering infection and death at two to three times the rate of white counterparts.

Throughout my career, my work has been concerned with mitigating the health disparities and

inequities faced by America’s most vulnerable communities. This latest pandemic has shined a




                                                  7
          Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 8 of 10




light on those disparities, and these reports in particular are critical to understanding how these

communities are disproportionately impacted and what policies are needed to redress these

inequities.

       16.     Specifically with respect to reopening schools, decisionmakers—public officials,

school administrators, and parents—must weigh the education needs of their children against the

public health and safety of the school and wider community. America’s children deserve to

resume their education to the fullest capacity public health can allow, especially those students

who were already disadvantaged and who have been placed in difficult positions as a result of

the pandemic. However, this can only be done where various indicators related to the virus’

prevalence, advances public health interventions, community compliance with mitigation

guidance, and other relevant factors indicate that returning to school can be done safely. As a

result, such decisionmakers need to be armed with the fullest information available with respect

to the virus’ transmission and the capacity for the government to respond effectively. They need

complete information not just with respect to their own community but also with respect to

communities across the country who have faced and are facing similar decision points. The data

from their decisions will help us understand their successes, challenges and failures. In a national

pandemic, we must safeguard one another through responsible public health mitigation, and we

must take lessons from each other’s experience.

       17.     Instead, American teachers and parents have been getting mixed messages and

incomplete information from the federal government with respect to the seriousness and dangers

of the Covid-19 pandemic and its impact on schools. Notably, the CDC has revised its guidelines

with respect to school operations during the pandemic, initially cautioning schools from




                                                  8
         Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 9 of 10




reopening hastily and later encouraging schools to open for the sake of prospective benefits to

parents’ employment and local economies.

       18.     While the government has provided some data and analysis with respect to

infection and transmission at various ages, the government has provided no concrete data with

respect to outcomes in schools or other congregate childcare settings over the past several

months. That data is inconsistently available from certain states and localities whose schools and

daycare centers, for example, did not close or closed later than others, and that information

would be essential to all states and localities today weighing the question of whether to reopen

schools and to what degree. We expect such data to be part of a number of the above-mentioned

reports that have not been forthcoming as well as important criteria to include in the design of

any effective biosurveillance program.

       19.     Schools especially will benefit from the near real time information that federal

biosurveillance efforts can provide. School administrators can use concurrent information about

prevalence and transmission rates to tailor the structure of school operations and to decide what

aspects of each age’s education is best held in-person or remotely. Equally, parents know their

own lives and families best: they may face different risks due to their own employment and other

exposure, and they may face different vulnerabilities due to the age and health of family

members in their care. Arming individuals with near real time information with respects to the

threats posed by Covid-19 in their communities will help them make reasonable decisions about

how to protect themselves and others with respect to how they engage schools and their

children’s education.




                                                 9
         Case 1:20-cv-09144-VM Document 13 Filed 10/30/20 Page 10 of 10



       I swear under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.




Dated: Octobera€, 2o2o




                                               10
